DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 12 March 2021. Claims 1, 2, 5 and 7-20 are pending in the application. Claims 5 and 8-20 were previously withdrawn from further consideration.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The claims filed 18 March 2020 cancelled claims 6 and 7. However, the most recent claims, filed 12 March 2021, reintroduces claim 7 as withdrawn, even though it was previously cancelled. Since claim 7 was previously cancelled, claim 7 remains cancelled. If applicant wishes to include the limitations of claim 7 in the claim set, the limitations should be added in a new claim number (in this case, claim 21) and claim 7 should have a status identifier of (Cancelled).

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Earl et al. (US 20150282587), in view of Heaton (US 3,329,396).
Regarding claim 1, Earl teaches a lid (figure 9: Although figure 9 is the embodiment for purposes of the rejection, other figures will be referenced for further details regarding the “iris shutter mechanism” referenced in figure 9) capable of being used for a hair treatment apparatus (figure 9: This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Earl is capable of performing the recited function) comprising: a first ring (figure 9, reference labeled lid) is capable of being configured to releasably engage a sidewall of a body (figure 9, as shown in the annotated figure below and paragraph 19: The first ring is releasably coupled to the body via a screw mechanism. Furthermore, the limitation “configured to releasably engage the sidewall of the body” is being treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Earl is capable of performing the recited function), wherein the first ring defines an aperture (figure 9, as shown in the annotated figure below) and a central axis (figure 9, as shown in the annotated figure below); a plurality of plates (figure 3, reference 4) extending from the first ring toward the aperture (figure 3, 8 and 9: the plates 4 extend from the first ring [defined as lid in figure 9] toward the aperture 14), each of the plurality of plates including a pin (figure 4, reference 9) extending therefrom and an actuator (figure 9 and paragraph 40: labeled “actuator lever” in figure 9) configured to at least one of open and close the 


    PNG
    media_image1.png
    527
    390
    media_image1.png
    Greyscale

Earl does not explicitly teach the plurality of slots being arcuate and that are angled with respect to at least one radius of the lid. However, Heaton does teach an iris type closure with a plurality of slots being arcuate (figure 1, reference 26) and that are angled with respect to at least one radius of the lid (figure 1, reference 26)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lid of Earl to include the plurality of slots being arcuate and that are angled with respect to at least one radius of the lid, as disclose by Heaton, because including the arcuate slots allows for a smooth sliding transition, as explained by Heaton (column 3, lines 11-18). Furthermore, to modify the straight slot of 
Regarding claim 2, Earl, in view of Heaton, teach all of the claim limitations of claim 1, as shown above. Furthermore, Earl teaches the first ring threadably engages the sidewall of the body (figure 9 and paragraph 19: The lid can be connected to a container via a screw mechanism. It is well known in the art that a screw mechanism is the same as a threadably engaging member).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant states “Earl fails to explicitly teach each of a plurality of slots being arcuate, as the structure defining the outer wall of Earl’s iris are cylindrical and not tapered. The examiner’s speculation that a straight slot of would be easily substituted with an arcuate shaped slot seems to rely upon impermissible hindsight. Earl does not teach or suggest the use of an accurate slot for his iris and thus fails to provide the requisite motivation for a person of ordinary skill to adopt the 
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735